 In the Matter of DETROIT CANVAS MANUFACTURERS ASSOCIATION, ANDACME TENT AND AWNING CO., BELLE ISLE AWNING CO., R. P. BESSYCOMPANY, KELLY AWNING COMPANY, UNITED CUSTOM AWNINGSHOP,AWNING MANUFACTURING CO., CANVAS MANUFACTURERSERECTION CO., MARYGROVE AWNING COMPANY, NATIONAL TENT &AWNING CO., AND STAR AWNING, INC.," EMPLOYERSandRESILIENTFLOOR DECORATORS UNION, LOCAL 2265 UNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA, AFL, PETITIONERCase No. 7-RC-115.-Decided November 10, 1948DECISIONANDORDERUpon a petition and amended petition duly filed, a hearing was heldbefore a hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTTHE BUSINESS OF THE EMPLOYERSThe concerns named herein as Employers, in their own names orthrough subsidiaries, manufacture, sell, and install awnings, canvastents, and specialties, in and around Detroit, Michigan.The recordis silent as to the character of their customers.During the year 1947,the Employers severally purchased and sold goods and products asfollows :Acme Tent and Awning Co.purchased goods having a value of$20,000, of which 75 to 80 percent was brought from points outside theState of Michigan.Belle Isle Awning Co.purchased goods having a value of $18,000,all of which originated outside the State of Michigan but was deliveredto the Employer from a local warehouse of the manufacturer.1 The captionof this case is hereby amended to show the names of the several Employersenumerated in the amended petition.80 N. L. R. B., No. 54.267 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. P. Bessy Companypurchased goods having a value of $18,000,of which 90 percent was brought from points outside the State ofMichigan.Kelly Awning Companypurchased goods having a value of $20,-0007 all of which originated outside the State of Michigan, 10 percentbeing brought to the plant directly and 90 percent being securedfrom local warehouses of the manufacturer.United Custom Awning Shoppurchased goods having a value of$7,500, of which 80 percent was brought from points outside theState of Michigan.All sales of products manufactured by these five Employers weremade to local customers within the State of Michigan.McKenzie Awning CompanyandSun Awning Companyarepartnerships functioning as purchase and sales offices ofAwningManufacturing Co.,a fabrication company, andCanvas Manufac-turers Erection Co.,an installation company.These four companiesare under common control ; and their activities and businesses areinterrelated with and dependent upon each other.McKenzie AwningCompanyandSun Awning Companypurchase the goods andmaterials to be used for fabrication and installation byAwning Manu-facturing Co.andCanvas Manufacturers Erection Co.,respectively.McKenzie Awning Companypurchased goods having a value of$87,000, of which 95 percent was brought from points outside theState of Michigan.The sales of this company totaled in valueapproximately $166,000, of which 60 percent represents sales madeto customers outside the State of Michigan.Sun Awning Companypurchased goods having a value of $36,000, of which 90 percent wasbrought from points outside the State of Michigan.The sales ofthis company totaled in value approximately $84,000, of which 15percent represents sales made to customers outside the State ofMichigan.Marygrove Awning Companypurchased goods having a value of$30,500 of which 50 percent was brought from points outside theState of Michigan.The sales of this Employer totaled in valueapproximately $93,500, of which 1 percent represents sales made tocustomers outside the State of Michigan.National Tent c0 Awning Co.purchased goods having a value of$80,000, of which 70 percent was brought from points outside theState of Michigan.The sales of this Employer totaled in valueapproximately $70,000, of which 5 percent represents sales made tocustomers outside the State of Michigan.Star Awning, Inc.purchased goods having a value of $35,000, ofwhich 95 percent was brought from points outside the State of DETROIT CANVAS MANUFACTURERS ASSOCIATION269Michigan.The sales of this Employer totaled in value approximately$100,000, of which 2 percent represents sales made to customers outsidethe State of Michigan.As the nature of the operations of the several Employers is essen-tially local in character, we find that it will not effectuate the policiesof the Act to assert jurisdiction in this proceeding.2For this reasonwe shall dismiss the instant petition.ORDERUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petition filed in the instantmatter be, and it hereby is, dismissed.2In view of the fact that the Employers herein are engaged in manufacturing operationsin the course of which there is a substantial inflow of goods in interstate commerce, BoardMembers Houston and Reynolds would assert jurisdiction in this case.